Citation Nr: 0413955	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from April 30, 1986 to May 
16, 1986, and had active duty for training with the Army 
National Guard from September 9, 1988 to December 14, 1988 
and from May 18, 1990 to August 24, 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A personal hearing was held before a member of the Board at 
the RO in July 2000, and it was determined that the case 
should be remanded to the RO for further development and 
readjudication.  However, the Board member who conducted the 
hearing was no longer available to participate in the 
impending decision.  Therefore, the case was remanded again 
in August 2002 to provide the veteran with an opportunity to 
have his case heard by another member of the Board.  The 
veteran opted for another personal hearing, and the 
undersigned Veterans Law Judge conducted the hearing at the 
RO in December 2003.  

For the reasons stated below, this appeal is REMANDED to the 
RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


REMAND

The service medical records show that the veteran was 
diagnosed with a panic disorder in May 1986, and the veteran 
reported problems with convulsions and dizzy spells on a 
dental health questionnaire completed that same month.  The 
post-service records show that the veteran was diagnosed with 
schizophrenia in 1991.  Post-service records also reveal a 
diagnosis of diabetes mellitus.  However, specifics regarding 
the date of onset are not of record.  Furthermore, a VA 
examination of 1998 includes a chest x-ray that did not 
reveal any pulmonary disease.  A review of the file reveals 
that the veteran has never been afforded a VA examination for 
the purpose of securing the requisite medical opinions 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

During the hearing in December 2003, the veteran testified 
that he currently receives disability benefits from the 
Social Security Administration (SSA) for the disabilities 
that he claims are service-connected.  However, the bases for 
awarding such benefits are not clear, as well as the medical 
evidence relied upon in making that determination.  
Therefore, efforts should be made to secure and associate 
with the claims folder any SSA disability decision in the 
veteran's case and all medical records upon which the SSA 
decision was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  Once 
obtained, the records should be 
associated with the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The VBA AMC should schedule the 
veteran for the appropriate VA 
examinations to determine the nature, 
etiology and severity of his 
schizophrenia, mitral valve prolapse and 
diabetes mellitus.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
opine as to the date of onset for the 
veteran's diabetes mellitus and 
schizophrenia.  A complete written 
rationale for all opinions made must be 
provided.  

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


